DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0263891 (“Oh”).	4
B. Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0194712 (“Choi”).	5
IV. Claim Rejections - 35 USC § 103	6
A. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of US 2009/0091021 (“Nakamura”).	6
B. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Nakamura.	7
V. Pertinent Prior Art	8
Conclusion	8


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group I in the reply filed on 09/16/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0263891 (“Oh”).
With regard to claims 1-5 and 7-10, Oh discloses, generally in Figs. 3, 4, 6, and 10,
1. (Original) A flexible array substrate [311 in Figs. 3 and 4, which = 610 in Fig. 6 and = 1000 in Fig. 10; ¶¶ 82-83, 124-125] comprising: 
[1] a substrate [311(=1011) is substrate of display panel 310(=610 =1000); ¶¶ 56, 83, 125, 127] comprising a display region 313(AA), a bending region 315(BA) and a bonding region 316(PA) [¶¶ 58-59, 61-62]; 
[2a] a protective layer [340/372 in Fig. 3, which =620 in Fig. 6; ¶¶ 82-84] on a first side [bottom side at 310b in Figs. 4 and 6] of the substrate 311(=1011) [¶¶ 71-72, 82-90], 
[2b] wherein a first surface 341 [¶ 71] of the protective layer 340/372(=620) is in direct contact with the substrate 311(=1011) [as shown in Fig. 4]; and 
[3a] a circuit layer 350/360 [¶¶ 67, 70] in the bonding region 316(PA) and configured to be bent to the first side [bottom side in Fig. 4] of the substrate 311(=1011) through the bending region 315(BA), 
[3b] wherein a second surface 342/345 [¶ 71] of the protective layer 340/372(=620) opposite to the first surface 341 is fixed to a portion of the substrate 311(=1011) in the bonding region 316(PA) by an adhesive 373 [¶¶ 65, 75-76].  
2. (Original) The flexible array substrate according to claim 1, wherein the protective layer 340/372(=620) comprises a composite film layer with multiple functions [¶¶ 82-90].  
3. (Original) The flexible array substrate according to claim 2, wherein the protective layer 340/372(=620) comprises a heat dissipation layer 625 [¶ 89].  
4. (Original) The flexible array substrate according to claim 1, wherein the protective layer 340/372(=620) is within the display region 313(AA) [¶¶ 56, 59].  
5. (Original) The flexible array substrate according to claim 1, wherein the circuit layer 350/360 comprises a chip 352 on film 351 [¶ 67] and a flexible printed circuit 360 [¶ 70], and wherein the chip 352 on film 351 is electrically connected to the flexible printed circuit 360 [¶ 70].  
7. (Original) The flexible array substrate according to claim 1, further comprising: a touch layer [¶¶ 53, 60] on a second side of the substrate 311(=1011) opposite to the first side [bottom side at 310b in Figs. 4 and 6].  
310 comprises an organic light emitting diode array substrate [¶¶ 57, 124-144—especially ¶¶ 124, 136, 137; Fig. 10].  
9. (Original) A display panel 310(=610 and =1000) [¶¶ 58-59, 82-83,124-125] comprising the flexible array substrate 311(=1011) according to claim 1.  
10. (Original) A display device 100 comprising the flexible array substrate 310(=610 and =1000) according to claim 1 [¶¶ 51-54; Figs. 1, 2].
 
B. Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0194712 (“Choi”).
With regard to claims 1-5 and 7-10, Choi discloses, generally in Fig. 7,
1. (Original) A flexible array substrate comprising: 
[1] a substrate [311 or 311/(BP1, BP2)] comprising a display region 300a, a bending region 300d and a bonding region DPP [¶¶ 112-114]; 
[2a] a protective layer [BP1/320(11) or 320(11), respectively] on a first side [back side] of the substrate [311 or 311/(BP1, BP2)], 
[2b] wherein a first surface [top surface] of the protective layer [BP1/320(11) or 320(11)] is in direct contact with the substrate [311 or 311/(BP1, BP2). respectively]; and 
[3a] a circuit layer in the bonding region and configured to be bent to the first side of the substrate [311 or 311/(BP1, BP2)] through the bending region 300d, 
[3b] wherein a second surface [bottom surface] of the protective layer [BP1/320(11) or 320(11)] opposite to the first surface [top surface] is fixed to a portion of the substrate [311 or 311/(BP1, BP2)] in the bonding region DPP by an adhesive 325(12) [¶¶ 52-54, 142; Figs. 1-4, 7].  
2. (Original) The flexible array substrate according to claim 1, wherein the protective layer [BP1/320(11) or 320(11)] comprises a composite film layer 11a(heat dissipation)/11b(cushion)/11c(adhesion) [¶ 140] with multiple functions [also support if back plate BP1 is included].  
3. (Original) The flexible array substrate according to claim 2, wherein the protective layer [BP1/320(11) or 320(11)] comprises a heat dissipation layer 11a.  
4. (Original) The flexible array substrate according to claim 1, wherein the protective layer [BP1/320(11) or 320(11)] is within the display region 300a [Fig. 7].  
330 comprises a chip 333 on film 331 and a flexible printed circuit 335, and wherein the chip 333 on film 331 is electrically connected to the flexible printed circuit 335 [¶¶ 143-146].  
7. (Original) The flexible array substrate according to claim 1, further comprising: a touch layer 315 [¶¶ 126-128] on a second side [top side] of the substrate [311 or 311/(BP1, BP2)] opposite to the first side [bottom side].  
8. (Original) The flexible array substrate according to claim 1, wherein the flexible array substrate comprises an organic light emitting diode array substrate [¶ 120].  
9. (Original) A display panel 310 [¶ 112] comprising the flexible array substrate according to claim 1 [supra].  
10. (Original) A display device [Fig. 5; ¶¶ 98-99] comprising the flexible array substrate according to claim 1 [supra].

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of US 2009/0091021 (“Nakamura”).
Claim 6 reads,
6. (Original) The flexible array substrate according to claim 5, further comprising: a cover tape, wherein the cover tape is on a side of the chip on film away from the substrate and at least partially overlaps the chip on film.  
The prior art of Oh, as explained above, discloses each of the features of claims 1 and 5. 
Oh does not disclose the claimed cover tape and does not, therefore, teach the features of claim 6.
Nakamura, like Oh, teaches a chip(5)-on-film(1), wherein the chip 5 may be a driver chip for a display device (Nakamura: ¶¶ 1-3; Fig. 8).  Nakamura teaches a tape 7/15 attached to the back surface of the driver chip 5, the tape including a metal sheet 15 and a resin 7 (Nakamura: ¶¶ 91-92).  The tape 7/15 dissipates heat generated by the driver chip 5 (Nakamura: ¶¶ 93).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the heat-dissipating tape 7/15 on the back surface of the chip(352)-on film(351) in Oh in order to aid dissipation of heat from the driver chip 352.  As such, Nakamura may be seen as an improvement to Oh in this regard.  (See MPEP 2143.)
So modified, “the cover tape 7/15 is on a side of the chip(352)-on film(351) away from the substrate 311(=1011) and at least partially overlaps the chip on film”.

B. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Nakamura.
Claim 6 reads,
6. (Original) The flexible array substrate according to claim 5, further comprising: a cover tape, wherein the cover tape is on a side of the chip on film away from the substrate and at least partially overlaps the chip on film.  
The prior art of Choi, as explained above, discloses each of the features of claims 1 and 5. 
Choi does not disclose the claimed cover tape and does not, therefore, teach the features of claim 6.
Nakamura, like Choi, teaches a chip(5)-on-film(1), wherein the chip 5 may be a driver chip for a display device (Nakamura: ¶¶ 1-3; Fig. 8).  Nakamura teaches a tape 7/15 attached to the back surface of the driver chip 5, the tape including a metal sheet 15 and a resin 7 (Nakamura: ¶¶ 91-92).  The tape 7/15 dissipates heat generated by the driver chip 5 (Nakamura: ¶¶ 93).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the heat-dissipating tape 7/15 on the back surface of the chip(333)-on film(331) in Choi in order to aid dissipation of heat from the driver chip 353.  As such, Nakamura may be seen as an improvement to Choi in this regard.  (See MPEP 2143.)
So modified, “the cover tape 7/15 is on a side of the chip(333)-on film(331) away from the substrate [311 or 311/(BP1, BP2)] and at least partially overlaps the chip on film”.

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) US 2020/0192433 (“Shin”) is very similar to Choi (supra), and commonly assigned, cited for teaching all of the features of Choi at least as applied to claims 1 and 2.  See Shin Fig. 3, ¶¶ 80-87.
(2) US 2018/0197933 (“Son”) is cited for teaching all of the features of at least claims 1 and 2.  See Fig. 4 and ¶¶ 60-66.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814